DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on 1/27/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-31 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/27/22.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shekarriz et al.-US Patent # 7,178,380 in view of Rader et al- US Patent # 6,156,212.  As to claim 1, Shekarriz et al disclose a fractionator (impactor 1) for use with a particle monitor (analytical devices) comprising a body (block 6) defining a vertical air inlet (12) to receive a stream of air (flow of particle laden fluid of different sizes 14),  a plurality of microfluidic channels (in conduit 17),  wherein inertial forces with the conduit separate the particles by size, a horizontal air outlet (major flow outlet 9) for particles below a size, and a vertical outlet (minor flow outlet 18) for larger particles above a size, see figs. 1-3 and col. 3, lines 50 et seq.  Further, it is noted that Shekarriz et al lack a teaching indicating a “vertical” or “horizontal” inlet or outlet.  However, In a related prior art device, Rader et al discloses a similar cyclone for 50 with a vertical orientation such that the streamlines 70 and 71 follow a vertical path downward, see fig. 4.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have designated the “horizontal” and “vertical” orientations of Shekarriz et al. based on the orientation or placement of the impactor.  Therefore, in the upright position of impactor, the inlet 12 would be designated as a vertical inlet and the outlets as horizontal and vertical, accordingly.  As to claim 2, note Rader et al includes a porous top plate 51 which would provide particle enrichment, see col. 6, lines 40 et seq.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have included a porous plate as disclosed by Rader el al for particle enrichment and enhanced results.  As to claim 3, the PM is not depicted but inclusion of the PM out of plane is considered an obvious matter of design choice that .  
Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the prior art particle separators which fail to teach or suggest a fractionator for use with a particulate matter monitor comprising a body…a plurality of microfluidic channels…a horizontal air outlet…and a vertical air outlet… along with two wafers bonded together, wherein each wafer comprises a device layer, a buried oxide (BOX) layer and a handle layer as found in claim 7.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASHMIYA FAYYAZ whose telephone number is (571)272-2192.The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nashmiya Fayyaz
Examiner
Art Unit 2861



/N.S.F/Examiner, Art Unit 2861        

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861